Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 4/20/2022.  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner clearly gives a reason as stated by the mpep for TSM rationale. For example, it would have been obvious to one of ordinary skilled in the art before the effective filing date of applicant's invention, was made to modify the computer disclosed by Estep to disclose wherein said diver may actuate various image enhancement functions provided by said programmable computer to create enhanced images to be displayed upon said enhanced display device as taught by Gal, to improve successful underwater navigation regardless of visibility (Gal, column 1, lines 50-60). It would have been obvious to one of ordinary skilled in the art before the effective filing date of applicant's invention, was made to modify the computer disclosed by Estep and Gal to disclose wherein a diver may activate a video enhancement for creating said enhanced images as taught by Pillman, to improve the enhancement of the images (Pullman, [0017]). It would have been obvious to one of ordinary skilled in the art before the effective filing date of applicant's invention, was made to modify the computer disclosed by Estep, Gal, and Pillman to disclose wherein said video enhancement includes operation of a cloud based video enhancement platform as taught by Osterhout, to improve the user experience (Osterhout, [0005]). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the computer disclosed by Estep and Gal to disclose wherein said programmable computer includes visual acuity software for providing an enhanced image to said diver as taught by Hough, to improve clarity of an image ([0032], Hough). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the computer disclosed by Estep and Gal to disclose wherein a de-hazing function is provided by said programmable computer wherein said diver may eliminate the effects of a diving mask that is cloudy due to usage in a moist environment as taught by Fattal, to improve scene visibility ([0006], Fattal). These all have sufficient reasoning for combining. Furthermore, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Therefore, rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 7477207 B2 in view of U.S. Patent 6694911 B1-Gallagher et al (hereinafter referred to as “Gal”), in further view of US 20100259651 A1-Fattal, in further view of Patent 6208354-Porter
Referring to claim 15, although conflicting application 7477207, does not explicitly disclose what’s claimed in instant application 17127756, wherein said diver may actuate various image enhancement functions provided by said programmable computer to create enhanced images to be displayed upon said enhanced display device; and wherein a cloud-based dehazing  function is provided by said programmable computer wherein said diver may eliminate the effects of a diving mask that is cloudy due to usage in a moist environment; wherein said enhanced images include alpha blend computer generated text so that said computer generated text may be combined into a diver’s view.
However, Gal discloses wherein said diver may actuate various image enhancement functions provided by said programmable computer to create enhanced images to be displayed upon said enhanced display device (Fig. 5-6, column 5, lines 45-50, wherein diver may actuate control buttons; column 5, lines 5-1-, enhanced viewing) .
Therefore, one of ordinary skill in the art, before the effective filing date of applicant's invention, would have clearly recognized that it is quite advantageous for the instant application 17127756 to combine the teachings of Gal. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein said diver may actuate various image enhancement functions provided by said programmable computer to create enhanced images to be displayed upon said enhanced display device to improve successful underwater navigation regardless of visibility (column 1, lines 50-60).
Instant application nor Gal discloses a de-hazing function is provided by said programmable computer wherein said diver may eliminate the effects of a diving mask that is cloudy due to usage in a moist environment.
However, Fattal discloses a de-hazing function is provided by said programmable computer that may eliminate the effects of an area that is cloudy due to usage in a moist environment ([0052], de-hazing function; [0043], underwater photography (moist environment)(Fig. 5-6, column 5, lines 45-50, wherein diver may actuate control buttons; column 5, lines 5-1-, enhanced viewing).
Therefore, one of ordinary skill in the art, before the effective filing date of applicant's invention, would have clearly recognized that it is quite advantageous for the instant application 17127756 and Gal to combine the teachings of Fattal. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein a de-hazing function is provided by said programmable computer wherein said diver may eliminate the effects of a diving mask that is cloudy due to usage in a moist environment as taught by Fattal, to improve scene visibility ([0006], Fattal).
Instant application, Gal, nor Fattal discloses wherein said enhanced images include alpha blend computer generated text so that said computer generated text may be combined into a diver’s view.
However, Porter discloses wherein said enhanced images include alpha blend computer generated text so that said computer generated text may be combined into a view of a display (column 5, lines 40-52, wherein the display may include alpha blend block that blends the graphics in such a way that translucence effects may be achieved. Alpha blending is commonly used in the art for this purpose.
Therefore, one of ordinary skill in the art, before the effective filing date of applicant's invention, would have clearly recognized that it is quite advantageous for the instant application 17127756, Gal, and Fattal to combine the teachings of Porter. It is for this reason one of ordinary skill in the art would have been motivated to implement enhanced images that include alpha blend computer generated text so that said computer generated text may be combined into a diver’s view as taught by Fattal, because the video and graphics would be displayed simultaneously on a screen while improving the efficiency of memory usage with respect to the storage and fetching of graphic information(Porter, column 1, lines 50-60).
Claims 1, 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10902565. Although the claims at issue are not identical, they are not patentably distinct from each other because is merely in the terminology used in both sets of claims.
Claims 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10902565 in view of US 20100259651 A1-Fattal, in further view of Patent 6208354-Porter
Referring to claim 15, although conflicting application 10902565, does not explicitly disclose what’s claimed in instant application 17127756, wherein a cloud-based dehazing  function is provided by said programmable computer wherein said diver may eliminate the effects of a diving mask that is cloudy due to usage in a moist environment; wherein said enhanced images include alpha blend computer generated text so that said computer generated text may be combined into a diver’s view.
However, Fattal discloses a de-hazing function is provided by said programmable computer that may eliminate the effects of an area that is cloudy due to usage in a moist environment ([0052], de-hazing function; [0043], underwater photography (moist environment)(Fig. 5-6, column 5, lines 45-50, wherein diver may actuate control buttons; column 5, lines 5-1-, enhanced viewing).
Therefore, one of ordinary skill in the art, before the effective filing date of applicant's invention, would have clearly recognized that it is quite advantageous for the instant application 17127756 to combine the teachings of Fattal. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein a de-hazing function is provided by said programmable computer wherein said diver may eliminate the effects of a diving mask that is cloudy due to usage in a moist environment as taught by Fattal, to improve scene visibility ([0006], Fattal).
Instant application, nor Fattal discloses wherein said enhanced images include alpha blend computer generated text so that said computer generated text may be combined into a diver’s view.
However, Porter discloses wherein said enhanced images include alpha blend computer generated text so that said computer generated text may be combined into a view of a display (column 5, lines 40-52, wherein the display may include alpha blend block that blends the graphics in such a way that translucence effects may be achieved. Alpha blending is commonly used in the art for this purpose.
Therefore, one of ordinary skill in the art, before the effective filing date of applicant's invention, would have clearly recognized that it is quite advantageous for the instant application 17127756 and Fattal to combine the teachings of Porter. It is for this reason one of ordinary skill in the art would have been motivated to implement enhanced images that include alpha blend computer generated text so that said computer generated text may be combined into a diver’s view as taught by Fattal, because the video and graphics would be displayed simultaneously on a screen while improving the efficiency of memory usage with respect to the storage and fetching of graphic information(Porter, column 1, lines 50-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7477207 B2-Estep in view of U.S. Patent 6694911 B1-Gallagher et al (hereinafter referred to as “Gal”), in further view of Patent 6208354-Porter.
Regarding claim 1,  Estep discloses a user programmable computer for use by an underwater diver, for processing visual data obtained underwater or related to underwater activities (column 16, lines 5-7), comprising: 
a computer processor coupled to one or more data storage devices, volatile and non-volatile memory devices, one or more data input devices, and an enhanced display device for displaying images from an underwater source (Column 16, lines 7-11);
a housing capable of withstanding dive pressures while protecting said enhanced display device and associated electronics from the ambient environment (column 16, lines 10-15);
a dive helmet adapted to secure said enhanced display device within eyesight of a diver such that the display device is readily visible to said diver, and whereby said diver, while under water, utilizes the one or more data input devices or to input data, store data in the data storage device and process the data so as to cause said programmable computer to function providing a display of such functions visibly to the diver (column 16, lines 15-22); and 
Estep fails to explicitly disclose in detail wherein said diver may actuate various image enhancement functions provided by said programmable computer to create enhanced images to be displayed upon said enhanced display device.
However, in the same field of endeavor, Gal discloses wherein said diver may actuate various image enhancement functions provided by said programmable computer to create enhanced images to be displayed upon said enhanced display device (Fig. 5-6, column 5, lines 45-50, wherein diver may actuate control buttons; column 5, lines 5-1-, enhanced viewing).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of applicant's invention, was made to modify the computer disclosed by Estep to disclose wherein said diver may actuate various image enhancement functions provided by said programmable computer to create enhanced images to be displayed upon said enhanced display device as taught by Gal, to improve successful underwater navigation regardless of visibility (Gal, column 1, lines 50-60).
Estep and Gal fail to explicitly disclose in detail wherein said enhanced images include alpha blend computer generated text so that said computer generated text may be combined into a diver’s view.
However, in the same field of endeavor, Porter discloses wherein said enhanced images include alpha blend computer generated text so that said computer generated text may be combined into a view of a display (column 5, lines 40-52, wherein the display may include alpha blend block that blends the graphics in such a way that translucence effects may be achieved. Alpha blending is commonly used in the art for this purpose.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of applicant's invention, was made to modify the computer disclosed by Estep and Gal to disclose wherein said enhanced images include alpha blend computer generated text so that said computer generated text may be combined into a diver’s view as taught by Porter, because the video and graphics would be displayed simultaneously on a screen while improving the efficiency of memory usage with respect to the storage and fetching of graphic information(Porter, column 1, lines 50-60).
Regarding claim 8, analyses are analogous to those presented for claim 1 and are applicable for claim 8.
Claims 2, 9 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7477207 B2-Estep in view of U.S. Patent 6694911 B1-Gallagher et al (hereinafter referred to as “Gal”), in further view of Patent 6208354-Porter, IN VIEW OF 20140086486 A1-Pillman et al (Hereinafter referred to as Pillman”).
Regarding claim 2, Estep discloses the device according to claim 1 (see claim 1)
Estep and Gal fail to explicitly disclose in detail wherein a diver may activate a video enhancement for creating said enhanced images.
However, in the same field of endeavor, Pillman discloses wherein a user may activate a video enhancement for creating said enhanced images ([0084], wherein enabling a user to select images that is to be enhanced, using a user interface).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of applicant's invention, was made to modify the computer disclosed by Estep and Gal to disclose wherein a diver may activate a video enhancement for creating said enhanced images as taught by Pillman, to improve the enhancement of the images (Pullman, [0017]).
Regarding claim 9, analyses are analogous to those presented for claim 2 and are applicable for claim 9.
Claims 3 and 10 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7477207 B2-Estep in view of U.S. Patent 6694911 B1-Gallagher et al (hereinafter referred to as “Gal”), in further view of Patent 6208354-Porter, IN VIEW OF 20140086486 A1-Pillman et al (Hereinafter referred to as Pillman”), in further view of US 20170246070 A1-Osterhout et al (hereinafter referred to as “Osterhout”).
Regarding claim 3, Pillman discloses a device according to claim 2 (see claim 2)
Estep, Gal, and Pillman fail to disclose wherein said video enhancement includes operation of a cloud based video enhancement platform.
However, in the same field of endeavor, Osterhout discloses wherein said video enhancement includes operation of a cloud based video enhancement platform ([0163, cloud platform).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of applicant's invention, was made to modify the computer disclosed by Estep, Gal, and Pillman to disclose wherein said video enhancement includes operation of a cloud based video enhancement platform as taught by Osterhout, to improve the user experience (Osterhout, [0005]).
Regarding claim 10, analyses are analogous to those presented for claim 3 and are applicable for claim 10.
Claims 4 and 11 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7477207 B2-Estep in view of U.S. Patent 6694911 B1-Gallagher et al (hereinafter referred to as “Gal”), in further view of Patent 6208354-Porter, in further view of US 2017 0060399 A1-Hough et al (Hereinafter referred to as “Hough”).
Regarding claim 4, Estep and Gal disclose the device according to claim 1 (see claim 1)
	Estep and Gal fail to explicitly disclose in detail wherein said programmable computer includes visual acuity software for providing an enhanced image to said diver.
However, in the same field of endeavor, Hough discloses a programmable computer includes visual acuity software for providing an enhanced image ([0032]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the computer disclosed by Estep and Gal to disclose wherein said programmable computer includes visual acuity software for providing an enhanced image to said diver as taught by Hough, to improve clarity of an image ([0032], Hough).
Regarding claim 11, analyses are analogous to those presented for claim 4 and are applicable for claim 11.
Claims 5, 12, and 15 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7477207 B2-Estep in view of U.S. Patent 6694911 B1-Gallagher et al (hereinafter referred to as “Gal”), in further view of Patent 6208354-Porter, in further view of US 20100259651 A1-Fattal.
Regarding claim 5, Estep and Gal disclose the device according to claim 1 (see claim 1)
	Estep and Gal fail to disclose wherein a de-hazing function is provided by said programmable computer wherein said diver may eliminate the effects of a diving mask that is cloudy due to usage in a moist environment.
However, in the same field of endeavor, Fattal discloses a de-hazing function is provided by said programmable computer that may eliminate the effects of an area that is cloudy due to usage in a moist environment ([0052], de-hazing function; [0043], underwater photography (moist environment).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the computer disclosed by Estep and Gal to disclose wherein a de-hazing function is provided by said programmable computer wherein said diver may eliminate the effects of a diving mask that is cloudy due to usage in a moist environment as taught by Fattal, to improve scene visibility ([0006], Fattal).
Regarding claim 12, analyses are analogous to those presented for claim 5 and are applicable for claim 12.
Regarding claim 15, analyses are analogous to those presented for claims 1 and 5 and are applicable for claim 15.
Claims 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7477207 B2-Estep in view of U.S. Patent 6694911 B1-Gallagher et al (hereinafter referred to as “Gal”), in further view of Patent 6208354-Porter, in further view of US 20160099751 A1-Koehler et al (Hereinafter referred as “Koe”).
Regarding claim 6, Estep and Gal disclose the device according to claim 1 (See claim 1)
Estep and Gal fail to disclose wherein high performance filed-programmable gate arrays provide said enhanced images.
However, in the same field of endeavor, Koe discloses wherein high performance filed-programmable gate arrays provide said enhanced images ([0048]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the computer disclosed by Estep and Gal to disclose wherein high performance filed-programmable gate arrays provide said enhanced images as taught by Koe, to improve accuracy  ([0031], Koe).
Regarding claim 13, analyses are analogous to those presented for claim 6 and are applicable for claim 13.
Claims 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7477207 B2-Estep in view of U.S. Patent 6694911 B1-Gallagher et al (hereinafter referred to as “Gal”), in further view of Patent 6208354-Porter, in further view of US 20150379772 A1-Hoffman.
Regarding claim 7, Estep and Gal disclose the device according to claim 1 (see claim 1)
Estep and Gal fail to explicitly disclose in detail wherein alpha-blending is used to provide images and messages for display to said diver.
However, in the same field of endeavor, Hoffman discloses wherein alpha-blending is used to provide images and messages for display ([0093]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the computer disclosed by Estep and Gal to disclose wherein alpha-blending is used to provide images and messages for display to said diver as taught by Hoffman, to improve image quality ([0003], Hoffman)
Regarding claim 14, analyses are analogous to those presented for claim 7 and are applicable for claim 14.
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7477207 B2-Estep in view of U.S. Patent 6694911 B1-Gallagher et al (hereinafter referred to as “Gal”), in further view of Patent 6208354-Porter, in further view of US 20100259651 A1-Fattal, in further view of 20140086486 A1-Pillman et al (Hereinafter referred to as Pillman”).
Regarding claim 16, analyses are analogous to those presented for claim 2 and are applicable for claim 16.
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7477207 B2-Estep in view of U.S. Patent 6694911 B1-Gallagher et al (hereinafter referred to as “Gal”), in further view of Patent 6208354-Porter, in further view of US 20100259651 A1-Fattal, in further view of 20140086486 A1-Pillman et al (Hereinafter referred to as Pillman”), in further view of US 20170246070 A1-Osterhout et al (hereinafter referred to as “Osterhout”).
Regarding claim 17, analyses are analogous to those presented for claim 3 and are applicable for claim 17.
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7477207 B2-Estep in view of U.S. Patent 6694911 B1-Gallagher et al (hereinafter referred to as “Gal”), in further view of Patent 6208354-Porter, in further view of US 20100259651 A1-Fattal, in further view of US 2017 0060399 A1-Hough et al (Hereinafter referred to as “Hough”).
Regarding claim 18, analyses are analogous to those presented for claim 4 and are applicable for claim 18.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487